NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/265,866 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The application claims priority to provisional application 62/615300, filed on April 2, 2018. The instant application was filed on April 2, 2019 in the Office.
The Office mailed a pre-interview first action on August 14, 2020, inviting Applicant for an interview. No response was received and the first action was finalized on October 21, 2020.
Applicant filed amendments and accompanying remarks on January 21, 2021, the subject of the instant action.
The Office mailed a final rejection, second detailed action on February 4, 2021.
Applicant filed a request for continued examination on June 4, 2021, the subject of the instant action.
Claims 1-3, 6, 8, 10-12, 15, 17 and 21-29 are pending and all are rejected. Claims 1, 10 and 19 are independent.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) June 4, 2021 has been entered. 
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and remarks and arguments made.
Having considered the amendments made, Examiner has adjusted the prior art rejections as noted below. Applicant’s arguments are thereby rendered moot as the grounds of rejection have changed.
The Claims stand rejected.
Double Patenting Rejection - 35 U.S.C. § 101
The provisional statutory double patenting rejection as noted in the last action is maintained as the amended language at this time do not appear to traverse the rejection. Examiner notes Applicant’s comment declining to file a terminal disclaimer at this time.
Claim Objection
	Claim 8 is objected for indefiniteness as it recites “a threshold amount,” twice. As it is is unclear as to whether these are the same or different, it is objected to. Presumably, this is a typographical error and the second mention of the threshold amount should be drafted as “the threshold amount.” Correction and clarification is requested. Claim 17 is objected to for similar reasons.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 21 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 1 and 10 recite, “wherein the plurality of formats comprises document formats and one or more email formats.” Claim 12 depends from claim 10 and recites, “wherein the plurality of formats comprises one or more document formats, emails, or messages.” Claim 21 depends from claim 1 and recites, “wherein the plurality of formats comprises one or more message formats.” As emails are a type of messages, and the dependent claims do not narrow the scope of the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 10-12, 19, 21-22, 24-25, and 27-29 are rejected under 35 USC. § 103 as being unpatentable over Fox et al., (“Fox”), United States Patent Application Publication 2010/0153293 published on June 17, 2010 in view of Thomas et al. (“Thomas”), United States Patent 6,301,574 published on October 9, 2001 and in view of Morton et al. (“Morton”) United States Patent 9,633,076 published on April 25, 2017 and in further view of Hofman et al. (“Hofman”), United States Patent Application Publication 2018/0357562 published on December 13, 2018.

As to Claim 1, Fox teaches: A method of operating a summary service to manage data from multiple information sources comprising: 
obtaining, data objects in a plurality of formats related to bids for an event, wherein the plurality of data sources comprise a plurality of contractors (Fox: par. 0027, a form library[807] stores data items provided by an organization for possible inclusion in an application for a bid to a project by a contractor), wherein the data objects each comprise one or more data items for the event that each correspond to a data type of a plurality of data types (Fox: pars. 0033-34, the submitting different types of data such as general business information, financial information, contract addresses, etc.) , and wherein the plurality of data types comprise at least costs associated with the event (Fox: par. 0076, a dollar amount submitted is the cost); 
identifying a request for a summary of the event (Fox: par. 0052, a summary of the submitted bids, approvals and rating may be created); 
in response to the request:
identifying one or more data types of interest from the plurality of data types based at least on data items for the one or more data types of interest satisfying one or more criteria (Fox: par. 0065, prequalification weights and preferences may be defined by a user for the different data types) ;
generating a display of the summary, wherein the summary compares data items of the plurality of data types from the plurality of data sources (Fox: par. 0077, the system may assign the scores on various weights that are defined preferences; par. 0079, Fig. 16, the criteria of ranking the highest bid rank is one example of the criteria that is satisfied), and wherein at least the data for the one or more data types of interest are visually promoted in the summary over data items for one or more other data types from the plurality of data types not identified as a data type of interest (Fox: Fig. 16, the bid amount is displayed, which is a visual promotion over other data types, elements that are not displayed).

    PNG
    media_image1.png
    612
    777
    media_image1.png
    Greyscale

Fox may not explicitly teach: wherein the plurality of formats comprises document formats and one or more email formats.
Thomas teaches in general concepts related to communicating business and outsourcing information, with contractors providing information into a database (Thomas: Abstract). Specifically, Thomas teaches that an Oracle8i databased may be used, which allows for different data to be stored in different native formats, such as documents or e-mails (Thomas: col. 5, lines 7-18, the data items may be retrieved in the native format or in HTML). A search on the database will retrieve the outsourcing information to the selected contractors (Thomas: col. 6, lines 9-17, the database [16]; col. 6, 29-31, the server [12] transmits the information).

Fox and Thomas may not explicitly teach: maintaining a common data structure for the event, wherein the data structure relates data items of similar data type from the plurality of data sources;
generating a display of the summary based on the common data structure.
Morton teaches in general concepts related to combining data from multiple data sources (Morton: Abstract). Specifically, Morton teaches that at least two different data sources are considered relating to a sales scenario (Morton: col. 8, lines 41-45, two distinct data sources are available to a user, each with a portion of data and each in a different format; col. 8, lines 33-37, the data may be related to actual and projected sales for different sales regions.) A common data structure relates the different elements in those data sources together (Morton: col. 9, lines 33-39, a single data set may be created based on a join operation between the two data tables using similar data types, such as the person or other fields from the two different example data sources). A summary may be generated based on the common data structure (Morton: col. 10, lines 60-63, the requested data visualization  is created [522], which takes into account the user’s join preferences).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Fox-Thomas device by including 
Fox, Thomas and Morton may not explicitly teach: generating a display of the summary, wherein the summary compares data items of the plurality of data types from the plurality of data sources, and wherein at least the data items for the one or more data types of interest are visually promoted using a different font, different size, different color, or different highlight than the one or more other data types in the summary over data items for one or more other data types from the plurality of data types not identified as data types of interest.
Hofman teaches in general concepts related to using machine-learning models to predict levels of interest for content (Hofman: Abstract). Specifically, content displayed may be color coded to highlight for the user items of interest (Hofman: par. 0137, different color grades may be used to note the level of interest for the user).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Fox-Thomas-Morton device by including computer instructions to visually highlight the items of interest as taught and suggested by Hofman. Such a person would have been motivated to do with a reasonable expectation of success as a design choice or in the alternative to assist with the visual comprehension of the report with a reduction in the cognitive burden to the user.

As to Claim 2, Fox, Thomas, Morton and Hofman teach the limitations of Claim 1.
(Morton: Fig. 5, [516, 518] the specific fields are selected from the data sources); 
identifying a data type associated with each of the one or more data items; (Morton: Fig. 5, [512] a mapping table identifies the data types for each of the data items) and 
storing each of the one or more data items in the data structure based on the data type (Morton: Fig. 5, [520] the join operations stores the data items in the data structure based on the data type).  

As to Claim 3, Fox, Thomas, Morton and Hofman teach the limitations of Claim 1.
Morton further teaches: wherein identifying the request for the summary of the event comprises receiving the request from a console device (Morton: col. 5, lines 1-5, the client devices may be laptop, tablets, which are console devices).

As to Claim 10, it is rejected for similar reasons as Claim 1. Morton further teaches a computer readable storage medium with instructions to perform the features of Claim 1 (Morton: col. 6, lines 11-17).

As to Claim 11, it is rejected for similar reasons as Claim 2.

As to Claim 12, Fox, Thomas, Morton and Hofman teach the limitations of Claim 10.
(Morton: col. 5, lines 26-27, the data sources may be a spreadsheet, which is a type of a document format).  

As to Claim 19, it is rejected for similar reasons as Claim 1. Morton further teaches a computer readable storage medium with instructions to perform the features of Claim 1 (Morton: col. 6, lines 11-17).

As to Claim 21, Fox, Thomas, Morton and Hofman teach the limitations of Claim 19.
Thomas further teaches: wherein the plurality of formats comprises one or more message formats (Thomas: col. 5, lines 7-18, the data items, including messages, e-mails may be retrieved in the native format or in HTML).

As to Claim 22, Fox, Thomas, Morton and Hofman teach the limitations of Claim 1.
Fox further teaches: wherein the plurality of data types further comprise time for the event or personnel for the event (Fox: par. 0075, building timeline is information related to a project; par. 0034, personnel information may be included as the general business information submitted to the data library).  

 As to Claim 24, Fox, Thomas, Morton and Hofman teach the limitations of Claim 10.
Morton further teaches: wherein identifying the request for the summary of the event comprises receiving the request from a console device (Morton: col. 5, lines 1-5, the client devices may be laptop, tablets, which are console devices).  

As to Claim 25, it is rejected for similar reasons as Claim 22.
As to Claim 27, it is rejected for similar reasons as Claim 24.
As to Claim 28, it is rejected for similar reasons as Claim 12.
As to Claim 29, it is rejected for similar reasons as Claim 22.

B.
Claims 6, 15, 23 and 26 are rejected under 35 USC. § 103 as being unpatentable over Fox et al., (“Fox”), United States Patent Application Publication 2010/0153293 published on June 17, 2010 in view of Thomas et al. (“Thomas”), United States Patent 6,301,574 published on October 9, 2001 and in view of Morton et al. (“Morton”) United States Patent 9,633,076 published on April 25, 2017 and in further view of Hofman et al. (“Hofman”), United States Patent Application Publication 2018/0357562 published on December 13, 2018 and in further view of Hill et al. (“Hill”), United States Patent Application Publication 2003/0225683 published on December 4, 2003.

As to Claim 6, Fox, Thoman, Morton and Hofman teach the limitations of Claim 1.
Fox further teaches: wherein identifying the one or more data types of interest comprises for a data type in the plurality of data types  (Fox: pars. 0033-34, the submitting different types of data such as general business information, financial information, contract addresses, etc.): 
Fox, Thoman, Morton and Hofman may not explicitly teach: determining that a difference of two or more data items that correspond to the data type exceed a threshold value; and 

Hill teaches in general concepts related to a computerized bidding submission system (Hill: Abstract). Specifically, Hill teaches that in evaluating various bids, an evaluation for bids that may be outside of certain standard deviations may be flagged as a bid of interest (Hill: par. 0193, “flagging bids is the capability of the system analyzing bids to flag extreme variants in individual components of a bid or a total bid. For example, if all bids but one are within a standard deviation of .+-.20% and one bid is at a 50% variation from the standard or average, the system would alert the bid reviewer).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Fox-Thoman-Morton-Hofman device by including computer instructions to flag certain bids that exceed a threshold as taught and suggested by Hill. Such a person would have been motivated to do so with a reasonable expectation of success to improve the bid evaluation process and to reduce errors (Hill: par. 0009).

As to Claim 15, it is rejected for similar reasons as Claim 6.

As to Claim 23, Fox, Thoman, Morton, Hofman and Hill teach the limitations of Claim 6.
Hill further teaches: wherein the threshold value comprises a cost (par. 0193, the threshold value is a standard deviation of a data type such as the cost, which is itself a cost). 

As to Claim 26, it is rejected for similar reasons as Claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams et al., United States Patent 7,627,550 (December 1, 2009) (describing comparing attributes such as names in multiple data sets for combination);
Picker et al., US Patent Application Publication 2006/0089948 (April 27, 2006) (describing combining data from multiple data sets, based on generated scores to facilitate the linking of related data); and
Lee et al., US Patent Application Publication 2015/0149420 (May 28, 2015) (describing a centralized method to reconcile conflicting data from different data stores).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174